Citation Nr: 0926268	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  04-11 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New York, New York


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for a right shoulder disability.

2.  Entitlement to higher initial disability ratings for a 
low back disability, currently evaluated as 10 percent 
disabling for the period from May 4, 2001, through 
November 24, 2003, and as 20 percent disabling from 
November 25, 2003, on the basis of limitation of motion; and 
evaluated as 20 percent disabling from April 20, 2004, on the 
basis of radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1980 to November 
1985.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a February 2003 decision of 
the RO that, in pertinent part, granted service connection 
for right rotator cuff tendonitis evaluated as 20 percent 
disabling effective May 4, 2001; and granted service 
connection for degenerative disc disease of L4-L5 evaluated 
as 10 percent disabling from May 4, 2001.  The Veteran timely 
appealed for higher initial disability ratings.

In December 2006, the Board remanded the matters for 
additional development.

In March 2008, the RO increased the disability evaluation to 
20 percent for degenerative disc disease of L4-L5, effective 
November 25, 2003.

Because higher evaluations are available for a low back 
disability, and the Veteran is presumed to seek the maximum 
available benefit for a disability, the claim remains on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In November 2008, the Board again remanded the matters for 
additional development.


FINDINGS OF FACT

1.  Since the effective date of the grant of service 
connection, the Veteran's service-connected right rotator 
cuff tendonitis has been manifested by pain, tenderness, and 
functional loss of the right (minor) arm which more nearly 
approximates limited motion of the arm to midway between side 
and shoulder level; arm motion limited to 25 degrees from 
side and ankylosis have not been demonstrated.

2.  For the period from May 4, 2001, through November 24, 
2003, the Veteran's low back disability has been manifested 
primarily by slight limitation of motion; moderate limitation 
of motion, forward flexion of the thoracolumbar spine limited 
to 60 degrees, moderate intervertebral disc syndrome, 
ankylosis, incapacitating episodes, and doctor-prescribed bed 
rest have not been demonstrated.

3.  For the period from November 25, 2003, the Veteran's low 
back disability has been manifested primarily by moderate 
limitation of motion, painful motion, and episodic flare-ups 
with additional functional loss due to pain, incoordination, 
and fatigue; severe limitation of motion, forward flexion of 
the thoracolumbar spine limited to 30 degrees, pronounced 
intervertebral disc syndrome, ankylosis, incapacitating 
episodes, and doctor-prescribed bed rest have not been 
demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation in 
excess of 20 percent for right rotator cuff tendonitis have 
not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5201 (2008).

2.  The criteria for an initial disability evaluation in 
excess of 10 percent for a low back disability, for the 
period from May 4, 2001, through November 24, 2003, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5292 (2002), Diagnostic Code 5243 
(2002 & 2008).

3.  The criteria for a 40 percent disability evaluation for a 
low back disability on the basis of limitation of motion and 
additional functional loss due to pain, for the period from 
November 25, 2003, have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5292 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the Veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  This fourth 
element for proper VCAA notice is no longer applicable for 
claims pending before VA on or after May 30, 2008.   See 
Notice and Assistance Requirements and Technical Correction, 
73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 
38 C.F.R. Part 3).

Through July 2002, November 2003, and January 2007 letters, 
the RO or VA's Appeals Management Center (AMC) notified the 
Veteran of elements of service connection, the evidence 
needed to establish each element, and evidence of increased 
disability.  These documents served to provide notice of the 
information and evidence needed to substantiate the claims.

VA's letters notified the Veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
In the January 2007 letter, the RO specifically notified the 
Veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

In this case, the Veteran has appealed for a higher initial 
disability rating assigned following each grant of service 
connection.  Hence, the Board has characterized the issues in 
accordance with the decision in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (appeals from original awards are not to 
be construed as claims for increased ratings), which requires 
consideration of the evidence since the effective date of the 
grant of service connection.  As Fenderson held that a claim 
for an initial disability rating is distinct from a claim for 
increased rating, the requirements of Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), are not applicable to the 
present claims.

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because each the Veteran's claims on 
appeal has been fully developed and re-adjudicated by an 
agency of original jurisdiction after notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed 
to comply with the duty to assist the Veteran.  The RO or AMC 
has obtained copies of the service treatment records and 
outpatient treatment records, and has arranged for VA 
examinations in connection with the claims on appeal, reports 
of which are of record.  The Veteran has not identified, and 
the record does not otherwise indicate, any existing 
pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Higher Initial Disability Evaluations

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2008).

Where the question for consideration is propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  Fenderson, 12 Vet. App. at 126.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2008), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2007).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a 10 percent evaluation is 
assignable each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added, 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

A.  Right Shoulder Disability

Service connection has been established for right rotator 
cuff tendonitis, effective May 2, 2001.

The RO assigned a 20 percent disability rating under 
38 C.F.R. § 4.71a, Diagnostic Codes 5024-5201, pertaining to 
limitation of motion of the affected part.  A hyphenated 
diagnostic code reflects a rating by analogy (see 38 C.F.R. 
§§ 4.20 and 4.27).
 
A distinction is made between major (dominant) and minor 
musculoskeletal groups for rating purposes.  In the instant 
case, the Veteran is left-handed; hence, his right shoulder 
is considered his minor upper extremity.

Tenosynovitis will be rated as degenerative arthritis, on the 
basis of limitation of motion of affected part.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5024.  

Under Diagnostic Code 5201, a 20 percent evaluation is 
warranted for motion of the minor arm limited to shoulder 
level, or limited to midway between the side and shoulder 
level.  A maximum 30 percent rating is assignable for the 
minor upper extremity, when motion is limited to within 25 
degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 
5201.  

The standard ranges of motion for shoulder abduction and 
forward elevation (flexion) are 180 degrees.  38 C.F.R. § 
4.71, Plate I.

The report of a December 2002 VA examination includes a 
diagnosis of right rotator cuff tendonitis.  Range of motion 
of the right shoulder was to 130 degrees on forward flexion, 
to 135 degrees on abduction, to 90 degrees on external 
rotation, and to 80 degrees on internal rotation.  Pain was 
noted throughout the ranges of motion.  X-rays revealed a 
normal right shoulder.

Examination of the Veteran's right shoulder in November 2003 
revealed no atrophy of the muscles and no surgical scars.  
Range of motion was from 0 degrees to 90 degrees with pain at 
the end of motion on abduction, from 0 degrees to 85 degrees 
with pain at the end of motion on flexion, from 0 degrees to 
50 degrees on external rotation, and from 0 degrees to 5 
degrees with pain on internal rotation.  An X-ray revealed 
normal bone and soft tissues of the shoulder.

X-rays taken of the Veteran's right shoulder in June 2004 
revealed no evidence of fracture or dislocation; the soft 
tissues were preserved.

The Veteran was examined by VA in February 2007, at which 
time he reported daily pain in the right shoulder (6/10) 
associated with weakness, stiffness, fatigability, and lack 
of endurance.  The pain was located on the front of the 
shoulder and on the back of the shoulder around the shoulder 
blade area.  Inclement weather and too much reaching made the 
condition worse.  He stated he had additional limitations 
when the pain would increase, which he described as stabbing 
in nature.  Flexion was to 100 degrees (with pain from 90 to 
110 degrees); abduction was to 90 degrees (with pain at end 
of range); external rotation was to 70 degrees (with pain at 
end range); and internal rotation was to 40 degrees (with 
pain throughout motion).  On palpation, he displayed some 
diffuse tenderness on the posterior and the anterior aspects.  
An X-ray performed in 2004 was normal.  The diagnosis was 
right shoulder tendonitis with decreased range of motion and 
pain.  The examiner commented it could not be determined, 
without resort to speculation, whether pain, fatigue, 
weakness, lack of endurance or incoordination caused 
additional functional loss.

Following a review of the claims file and the Veteran's 
medical history, a VA examiner in January 2008 concluded that 
it was not possible to determine without resort to 
speculation whether pain, fatigue, weakness, lack of 
endurance, or incoordination caused the Veteran's additional 
functional loss.  Range of motion of the right shoulder was 
from 0 degrees to 90 degrees on abduction, with pain starting 
at 80 degrees; from 0 degrees to 110 degrees on flexion, with 
pain starting at 90 degrees; from 0 degrees to 70 degrees on 
external rotation, with pain starting at 60 degrees; and from 
0 degrees to 40 degrees on internal rotation, with pain 
throughout the motion.  

In this case, the evidence does not show that the Veteran's 
motion of the right arm is limited to 25 degrees from his 
side during any examination.  38 C.F.R. § 4.71a, Diagnostic 
Code 5201 (2008).  In addition, there is no evidence of 
ankylosis of the right shoulder or arm to warrant a higher 
initial disability rating under 38 C.F.R. § 4.71a, Diagnostic 
Code 5200.  The Veteran can still move his right shoulder and 
arm, although limited with pain.

However, the Board is mindful that a higher evaluation can be 
considered based on functional loss due to pain on use or due 
to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  Here, although the most recent 
examiner could not determine whether there was any additional 
functional impairment, none of the prior examiners found any 
additional functional impairment due to repetitive use, 
fatigue, etc.  The overall evidence does not demonstrate any 
additional limitation of motion and functional impairment of 
the Veteran's right shoulder and arm at any time since the 
effective date of service connection.  Moreover, the Veteran 
did not report any flare-ups due to pain, and X-rays reveal 
no degenerative changes of the right shoulder.  In this case, 
the evidence reflects that the Veteran can actively raise his 
right arm more than 25 degrees from his side without pain; 
pain was noted to begin at 80 degrees on abduction and at 
90 degrees on flexion, as reported by the January 2008 
examiner.  Thus, even with consideration of functional 
factors, the Board finds that the Veteran's right shoulder 
disability does not meet or approximate the criteria for an 
initial disability evaluation in excess of 20 percent under 
Diagnostic Code 5201.



B.  Low Back Disability

Service connection has been established for degenerative disc 
disease of L4-L5.  The RO has evaluated the Veteran's 
disability initially under 38 C.F.R. § 4.71a, former 
Diagnostic Code 5010-5292 as 10 percent disabling for the 
period from May 4, 2001, through November 24, 2003; and under 
38 C.F.R. § 4.71a, Diagnostic Code 5242 as 20 percent 
disabling from November 25, 2003. 

Effective April 20, 2004, the RO assigned a separate 20 
percent disability evaluation for radiculopathy associated 
with the Veteran's degenerative disc disease of L4-L5.

Under former Diagnostic Code 5292, slight limitation of 
motion of the lumbar segment of the spine warrants a 10 
percent evaluation.  Moderate limitation of motion of the 
lumbar segment of the spine warrants a 20 percent evaluation.  
A 40 percent evaluation requires severe limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

Alternatively, the Veteran's  low back disability may be 
evaluated under 38 C.F.R. § 4.71a, former Diagnostic Code 
5293 (renumbered 5243), pertaining to intervertebral disc 
syndrome.  A 10 percent rating requires mild intervertebral 
disc syndrome.  A 20 percent rating is assignable for 
moderate intervertebral disc syndrome, recurring attacks, 
with intermittent relief.  A 40 percent rating is warranted 
for severe intervertebral disc syndrome, recurring attacks, 
with intermittent relief.  A 60 percent evaluation requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

During the course of this appeal, VA revised the criteria for 
evaluation of intervertebral disc syndrome, effective on 
September 23, 2002 (see 67 Fed. Reg. 54345 (August 22, 
2002)).  VA also revised the criteria for evaluation of 
diseases and injuries of the spine, effective on 
September 26, 2003 (see 68 Fed. Reg. 51454-51456 (August 27, 
2003)).  VA has a duty to adjudicate the claim under the 
former criteria during the entire appeal period, and to 
consider the revised criteria for the period beginning on the 
effective date of the new provisions.  DeSousa v. Gober, 
10 Vet. App. 461, 467 (1997); see also VAOPGCPREC 3-2000 
(2000) and 7-2003 (2003).  

Under the most recent revision back disabilities are 
evaluated under a general rating formula.  Under the formula, 
a 10 percent evaluation is assigned for forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, the combined range of motion of 
the thoracolumbar spine greater than 120 degrees but not 
greater than 235; or, muscle spasm, guarding, or localized 
tenderness not resulting in an abnormal gait or abnormal 
spinal contour; or, vertebral body fracture with loss of 50 
percent or more of the height.  A 20 percent evaluation is 
assigned for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent evaluation is assigned for forward 
flexion of the thoracolumbar spine limited to 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  Higher evaluations are assigned for unfavorable 
ankylosis of the entire spine, or the entire thoracolumbar 
spine, which are not relevant to the Veteran's claim.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2008).  

Under the revised criteria, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
basis of incapacitating episodes over the past 12 months, or 
under the General Rating Formula (which provides the criteria 
for rating orthopedic disability, and authorizes separate 
evaluations of its chronic orthopedic and neurologic 
manifestations), whichever method results in the higher 
evaluation when all disabilities are combined under 38 C.F.R. 
§ 4.25.

Under revisions to Diagnostic Code 5293 (2002) and Diagnostic 
Code 5243 (2003), a 20 percent rating is warranted for 
incapacitating episodes having a total duration of at least 
two weeks, but less than four weeks, during the past 12 
months.  A 40 percent rating is warranted for incapacitating 
episodes having a total duration of at least four weeks, but 
less than six weeks, during the past 12 months.  A maximum, 
60 percent rating is warranted for incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  

The notes following revised Diagnostic Code 5243 define an 
incapacitating episode as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.

The notes following Diagnostic Code 5243 further provide 
that, when evaluating on the basis of chronic manifestations, 
VA should evaluate orthopedic disabilities using evaluation 
criteria for the most appropriate orthopedic diagnostic code 
or codes; and evaluate neurologic disabilities separately 
using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.

Where intervertebral disc syndrome is present in more than 
one spinal segment, and provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurological 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.

The revised rating criteria are meant to take pain and other 
symptoms into account.  Therefore, an evaluation based on 
pain alone would not be appropriate, unless there is specific 
nerve root pain, for example, that could be evaluated under 
the neurological sections of the rating schedule.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (2008); 68 Fed. Reg. 
51,455 (Aug. 22, 2002).

In evaluating the Veteran's disability, the Board will 
consider not only the criteria of the currently assigned 
diagnostic codes, but also the criteria of other potentially 
applicable diagnostic codes.  At the outset, however, the 
Board notes that, in the absence of any evidence of a 
fractured vertebra (or residuals thereof), or ankylosis of 
the lumbar spine, consideration of former Diagnostic Codes 
5285 or 5289 (renumbered 5235 to 5243) for diseases and 
injuries of the spine is unnecessary.  

For the Period from May 4, 2001, through November 24, 2003

During a December 2002 VA examination, the Veteran reported a 
history of back trauma that occurred in 1981 due to heavy 
lifting in service.  At the time the Veteran was placed on 
bed rest for two weeks.  On examination, range of motion of 
the lumbosacral spine was to 90 degrees on forward flexion, 
to 30 degrees on extension, to 45 degrees on lateral bending 
to the right and left, and to 30 degrees on bilateral 
rotation.  Neurological examination was within normal limits.  
An MRI scan revealed degenerative disc disease at L4-L5.

Records show that the Veteran began physical therapy in 
December 2002 for complaints of chronic low back pain.

In March 2003, the Veteran described his low back pain as a 
sharp pain with radiation to his legs.  Right straight leg 
raising was positive in 20 degrees, and left side was 
inconclusive.  Imaging studies revealed evidence of mild 
degenerative arthritis, and degenerative disc disease with 
mild disc bulge at L4-L5.

In this case, the evidence reflects neither moderate 
limitation of motion nor moderate intervertebral disc 
syndrome with recurring attacks and intermittent relief, to 
warrant a disability rating in excess of 10 percent under 
former Diagnostic Codes 5292 or 5293 (renumbered 5243).  
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293 (2002).

Moreover, the evidence shows that the Veteran can flex his 
thoracolumbar spine well beyond 30 degrees.  Higher 
evaluations may be assigned for ankylosis, but the Veteran 
retains significant back motion, and thus does not have 
ankylosis.  He, therefore, does not meet the criteria for a 
disability rating in excess of 10 percent under the General 
Rating Formula.  38 C.F.R. § 4.7, 4.21.

For the applicable period, the Veteran has not had any 
periods of doctor prescribed bed rest.  The evidence, 
therefore, does not show incapacitating episodes.  No 
significant neurological deficits are noted.  Hence, the 
revised rating criteria do not provide a basis for a 
disability evaluation in excess of 10 percent for the 
Veteran's degenerative disc disease.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2008).

Thus, the weight of the evidence is against the grant of an 
initial disability rating in excess of 10 percent for the 
Veteran's claim under either the former or revised criteria.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2008).

For the period from November 25, 2003

The report of a November 2003 VA examination revealed 
complaints of a stabbing pain in the back.  Paravertebral 
muscle spasm was absent, and punch tenderness was noted over 
the lumbar spine.  The examiner noted pain on all motion at 
the completion of motion of the back.  Range of motion of the 
lumbosacral spine was to 36 degrees on flexion, to 30 degrees 
on extension, to 30 degrees on lateral bending to the right 
and to 32 degrees on lateral bending to the left, and to 45 
degrees on rotation to the right and to 40 degrees on 
rotation to the left.  Sensory examination was within normal 
limits.  There was no ankylosis of the back.

Records show that the Veteran received an epidural steroid 
injection in November 2003 for complaints of chronic low back 
pain.

In May 2004, the Veteran described intermittent low back 
pain, worse with lifting and exertion.  In September 2004, he 
indicated that he still had symptoms of radiating pain from 
his back to his legs, and that his physical therapy sessions 
had not helped.

The report of a June 2007 VA examination reflects that the 
Veteran's daily back pain had gotten worse, especially in the 
last three years.  He wore a lumbar support brace.  The 
examiner noted that the Veteran had a forward-bent posture 
and an antalgic gait.  He walked with a cane.  The Veteran 
reported flare-ups three to four times weekly, which lasted 
from four to six hours.  Range of motion of the thoracolumbar 
spine was from -10 degrees to 50 degrees on forward flexion.  
He had no range of motion in extension; lateral flexion was 
from 0 degrees to 10 degrees to the right and left with pain; 
lateral rotation was from 0 degrees to 20 degrees with pain 
throughout the range.  There was tenderness over the lumbar 
spinous processes from L2 to L5, and diffuse tenderness on 
the paraspinal musculature.  There was no ankylosis of the 
spine.

Examination in January 2008 revealed diagnoses of chronic low 
back pain syndrome, post-traumatic; and lumbar spondylosis 
with left radiculopathy, L5.  Range of motion was the same as 
that noted on the June 2007 VA examination.

As noted above, the RO assigned a separate 20 percent 
disability rating for radiculopathy of the right lower 
extremity associated with degenerative disc disease of L4-L5 
under 38 C.F.R. § 4.124a, Diagnostic Code 8520, effective 
April 20, 2004.  

The Board finds that the objective evidence nearly meets or 
approximates the criteria for a 40 percent disability rating 
under 38 C.F.R. § 4.71a, former Diagnostic Code 5292, on the 
basis of limitation of motion and additional functional loss 
due to pain or flare-ups with painful motion.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-7.  The 
Veteran exhibited only moderate limitation of flexion, but 
the limitation of motion on extension, lateral flexion and 
rotation was approximately 2/3's less than complete, and 
could be termed severe.  The Veteran also reported flare-ups 
with intermittent relief.  The January 2008 examiner 
commented that there was pain throughout repetitive use, as 
well as incoordination and poor balance during the entire 
range of motion.  The Veteran also showed signs of fatigue on 
three repetitions.  Resolving doubt in the Veteran's favor, a 
disability rating of 40 percent is warranted.

The evidence does not reflect that the Veteran's low back 
disability meets or approximates the criteria for a 
disability rating in excess of 40 percent on the basis of 
limitation of motion and functional loss.  There is no 
showing of pronounced intervertebral disc syndrome, 
ankylosis, incapacitating episodes, and doctor-prescribed bed 
rest.

Neither the Veteran nor his representative has disputed the 
assignment of a separate disability evaluation of 20 percent 
for neurological deficits.

C.  Extraschedular Consideration

There is no showing that the Veteran's service-connected 
disabilities have resulted in so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  

In this regard, the Board notes that the Veteran's 
disabilities have not been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
ratings), to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  The Veteran is not currently 
working, and there is no evidence of recent hospitalizations.
 
In the absence of evidence of any of the factors outlined 
above, the criteria for referral for consideration of an 
extraschedular rating have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  


ORDER

An initial disability evaluation in excess of 20 percent for 
right rotator cuff tendonitis is denied.

An initial disability evaluation in excess of 10 percent from 
May 4, 2001 through November 25, 2003 for a low back 
disability is denied.



A 40 percent disability rating for a low back disability on 
the basis of limitation of motion and additional functional 
loss, for the period from November 25, 2003, is granted, 
subject to the regulations governing the award of monetary 
benefits.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


